DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2019/0348770 ("Sato").
Regarding claim 1, Sato discloses a connection structure between sensor and cable, comprising: 
a cable (30, Figs. 1-2) comprising a plurality of electric wires (31A, 31B, Figs. 1-2) each comprising a covering portion (32A, 32B, Figs. 2, 3, 5, paragraph [0058]) covering a core 
a spacer (support 40, Figs. 1-2, 4, or 60, Fig. 6A) that is interposed in a space surrounded by the covering portions (32A, 32B, Figs. 1-2, 5 surround 40, Fig. 2) of the electric wires (31A, 31B, Figs. 1-2) and holds end portions of the covering portions (32A, 32B, Fig. 5) in the state that the end portions are spaced from each other (ends are spaced apart, Figs. 1-5, and paragraph [0064]); and 
a sensor (10, Figs. 1-2) that detects a physical quantity (paragraph [0032]-[0033]), wherein the core-exposing portion of each of the electric wires (uncovered portions of 31A, 31B, Figs. 1-2, 5) of the cable (30, Figs. 1-2) is electrically connected to the sensor (10, Fig. 2) via a fixing member (adhesive, paragraph [0037]) in the state that each of the electric wires (31A, 31B, Fig. 2) is held by the spacer (support 40, Fig. 1, or 60, Fig. 6A).
Regarding claim 2, Sato discloses the connection structure between sensor and cable according to claim 1, wherein the spacer (40, Figs. 1-4) has an outer circumferential surface (40s, Figs. 2, 4) on which a plurality of holding recesses (grooves, Fig. 4, paragraphs [0015], [0041]) are spaced from each other in a circumferential direction (Figs. 2, 4).
Regarding claim 3, Sato discloses the connection structure between sensor and cable according to claim 1, wherein the spacer (40, Figs. 1-4) has an end face (40T, Figs. 1-2, 4, paragraph [0061]) on which a contact portion (12, Figs. 1-2, paragraph [0061]) configured to be in contact with the sensor (10, Figs. 1-2) is provided (paragraph [0061]).
Regarding claim 4, Sato discloses the connection structure between sensor and cable according to claim 3, wherein the sensor (10, Figs. 1-2) comprises a positioning portion (13A, 
Regarding claim 5, Sato discloses the connection structure between sensor and cable according to claim 1, wherein a surface (43, Figs. 2, 4) of the spacer (40, Figs. 2, 4) is electrically conductive (paragraph [0044]).
Regarding claim 6, Sato discloses the connection structure between sensor and cable according to claim 1, wherein the fixing member comprises solder (50, Figs. 1-2, 5]), metal paste, conductive adhesive or laser welding (paragraph [0047]).
Regarding claim 7, Sato discloses the connection structure between sensor and cable according to claim 1, wherein 2 the sensor (10, Figs. 1-2) comprises a CCD sensor or a CMOS sensor (paragraph [0032]).
Regarding claim 8, Sato discloses the connection structure between sensor and cable according to claim 5, wherein, when the electric wire comprises a shield wire (30C, Fig. 3) comprising a shield layer (paragraph [0057]), the shield layer is electrically connected to the conductive surface of the spacer (43, Figs. 1-2, 4-5).
Regarding claim 9, Sato discloses the connection structure between sensor and cable according to claim 1, wherein the plurality of electric wires 31A, 31B, Figs. 1-2) are covered with a jacket (30D, Fig. 3), and the spacer (support 40, Figs. 1-2, 4, or 60, Fig. 6A) is arranged between the jacket and the core-exposing portions (Figs. 1-2, 5).
Regarding claim 10, Sato discloses a connection cable, comprising: 
a cable (30, Figs. 1-2) comprising a plurality of electric wires (31A, 31B, Figs. 1-2) each comprising a covering portion (32A, 32B, Figs. 2, 3, 5, paragraph [0058]) covering a core 
a spacer (support 40, Figs. 1-2, 4, or 60, Fig. 6A) that is interposed in a space surrounded by the covering portions  (32A, 32B, Figs. 1-2, 5 surround 40, Fig. 2) of the electric wires (31A, 31B, Figs. 1-2) and holds end portions of the covering portions (32A, 32B, Fig. 5) in the state that the end portions are spaced from each other  (ends are spaced apart, Figs. 1-5, and paragraph [0064]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2020/0203854 ("Tamura") discloses a cable assembly that includes a cable which is joined to the cable holder by soldering inner core wires to the terminals and the connection grooves.
U.S. Patent Publication No. 2017/0155860 ("Ishizuka") discloses a similar connector, see Fig. 11. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA T TABA/Examiner, Art Unit 2878   





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878